Warner, Chief Justice.
This was an action brought by the plaintiff, as indorsee of a promissory note without any negotiable words in it, against the defendant. At the trial of the case, the defendant demurred to the plaintiff’s declaration on the ground that the indorsee of a promissory note, without negotiable words in it, could not maintain an action thereon in his own name. The court overruled the objection, and the defendant excepted. The plaintiff then demurred to the defendant’s second plea which the court sustained, and the defendant excepted.
1. The question made by the first assignment of error was decided by this court, in the case of Cohen vs. Prater, 56 Georgia Reports, 203, adversely to the plaintiff in error in this case.
2. The plea of the defendant alleged that the note was given upon certain agreed terms and conditions not expressed in the note, and in contradiction thereof. There was no error in sustaining the plaintiff’s demurrer to the defendant’s plea.
Let the judgment of the court below be affirmed.